Citation Nr: 0632312	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  96-45 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back injury 
residuals.

3.  Entitlement to service connection for low back injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from in the Navy from November 
1968 to August 1970.  He also had subsequent service in the 
National Guard from September 1972 to May 1983, which 
included periods of active duty for training (ACDUTRA).

This matter initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which denied service connection for a low back injury 
residuals and hypertension.  Most recently, in March 2005, 
the Board denied the back injury residuals claim and remanded 
the hypertension claim for additional development, including 
a new VA examination.  The veteran subsequently filed a 
petition to reopen the back injury residuals claim, the RO 
accomplished the requested development regarding the 
hypertension claim, and the veteran testified before the 
undersigned Veterans Law Judge (VLJ) of the Board at a 
September 2006 videoconference hearing.

For the reasons explained below, the Board will grant 
reopening of the back injury residuals claim; that reopened 
claim is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  High blood pressure readings appear on the preinduction 
examination report, the veteran was diagnosed with and 
hospitalized for hypertension seventeen days after entry into 
service, and the veteran at that time and subsequently 
indicated that he had been given medication for hypertension 
shortly prior to entry into service.

2.  The veteran's blood pressure readings were lower at the 
time of separation than they were at the time of entry into 
service, and there are no notations of treatment for 
hypertension in service other than the two-day hospital 
admission seventeen days after entry into service.

3.  In March 2005, the Board denied the veteran's claim for 
service connection for low back injury residuals.  Although 
notified of that decision, and apprised of his procedural and 
appellate rights, the veteran did not appeal but instead 
sought to reopen the claim before the RO.

4.  Dr. "D.P."'s April 2005 letter indicating that his 
opinion of a nexus between the current low back disorder and 
service was based on his own review of the veteran's medical 
records is neither cumulative nor redundant, relates to an 
unestablished fact necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  High blood pressure readings were noted at the time of 
entry into service, and the evidence clearly and unmistakably 
demonstrates that hypertension preexisted service and was not 
aggravated thereby.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2006).

2.  The Board's March 2005 decision denying the claim for 
service connection for low back injury residuals is final.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R §§ 20.1100(a), 
20.1104, 20.1105 (2006).

3.  Dr. "D.P."'s April 2005 letter constitutes new and 
material evidence and, therefore, is sufficient to reopen the 
claim for service connection for low back injury residuals.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  The VCAA applies 
to claims such the veteran's claim for service connection for 
hypertension that were filed prior to its effective date but 
were finally decided thereafter.  VAOPGCPREC 7-2003 (Nov. 19, 
2003).  In Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court discussed both the timing and content of the VCAA's 
notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

In cases such as this one where VCAA notice was not provided 
because VA had decided a claim before November 9, 2000, the 
timing problem may be cured by a Board remand for new VCAA 
notification followed by readjudication of the claim.  
Mayfield, 444 F.3d at 1333-1334.  That is precisely what 
occurred here.  The RO's June 1996 rating decision denying 
service connection for hypertension took place before 
enactment of the VCAA, and, therefore, prior to any VCAA 
notification.  However, the Board's most recent, March 2005 
remand of this claim ordered compliance with the VCAA's 
notification requirements, and the RO sent a March 2005 VCAA 
letter prior to its September 2005 supplemental statement of 
the case (SSOC) readjudicating the claim.  VA thus cured the 
timing problem.

The March 2005 letter also met the VCAA's requirements 
regarding the content of notification.  In it, the RO told 
the veteran it was working on his claim for service 
connection for hypertension and, in an attachment entitled 
"What the Evidence Must Show," explained what the evidence 
had to show to establish entitlement to service connection.  
Included in this explanation was that the evidence could 
show, among other things, that a disease was made worse 
during service.  In addition, the Board's July 2000 and March 
2005 remands of the hypertension claim discussed the 
principles relating to disorders that preexisted service and 
whether they were aggravated thereby.  Therefore, since the 
VCAA notification need not be contained in a single 
communication or be in a particular format, Mayfield, 444 
F.3d at 1333, the Board finds that the March 2005 VCAA letter 
and prior Board remands informed the veteran of both general 
service connection principles and those specifically 
applicable to the issue relevant in this case, i.e., whether 
hypertension preexisted service and was aggravated by 
service.  The March 2005 letter also listed the types of 
additional evidence that could be submitted, explained the 
respective responsibilities of VA and the veteran in 
obtaining additional Federal and non-Federal evidence, and 
stated: "If there is any other evidence or information that 
you think will support your claim, please let us know.  If 
you have any evidence in your possession that pertains to 
your claim, please send it to us."  In addition, the RO 
complied with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), by sending a March 2006 letter explaining, among 
other things, disability ratings and effective dates.

Moreover, VA has obtained the service medical records 
including the preinduction examination and all identified 
post-service medical records, and there is no indication that 
any other records exist that should be requested, or that any 
pertinent evidence was not received.  In addition, the Board 
in July 2000 ordered a new VA examination to address whether 
hypertension service and was aggravated thereby, and when 
this examination was found inadequate ordered an additional 
VA examination to address this issue.  VA thus complied with 
the VCAA's duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for service connection for hypertension.  As 
the Board will reopen the claim for service connection for 
low back injury residuals and remand this claim for 
additional development, the issue of VCAA compliance as it 
related to that claim will be addressed in the remand portion 
of this decision.


Hypertension

38 U.S.C.A. § 1111 (West 2002) and 38 C.F.R. § 3.304(b) 
(2006), a veteran is presumed to have been in sound condition 
when entering service except as to defects, infirmities, or 
disorders noted at that time or where clear and unmistakable 
evidence demonstrates the injury or disease preexisted entry 
into service and was not aggravated by such service.  A 
history of pre-service existence of conditions recorded at 
the time of entry examination does not constitute a 
"notation"; only conditions recorded in examination reports 
are considered "noted."  38 C.F.R. §§ 3.304(b) and (b)(1) 
(2006).  

In the present case, the veteran's February 1968 preinduction 
examination indicates a blood pressure reading of 160/100, 
and there is an October 1968 notation on the preinduction 
examination report of blood pressure still borderline 
abnormal, with readings of 160/100 and 140/70.  A November 
1968 notation of blood pressure readings on the preinduction 
examination report contains readings of 128/72, 156/68, and 
132/70.  A subsequent November 25 through November 27, 1968 
clinical record of hospital admission (seventeen days after 
the veteran's November, 1968 date of entry into service) 
states that the veteran reported he had taken unknown 
hypertensive medications prescribed by his own physician 
about one week prior to enlistment.  A blood pressure of 
140/100 was noted at admission, and there was no consistent 
elevation of blood pressure during his two day hospital stay 
with no readings in the 140/90 range.  The veteran was 
thought to be normotensive and was discharged, but the 
diagnosis was hypertension.  

At the September 2006 videoconference hearing, the veteran 
indicated that he first noticed problems with his 
hypertension when he went into the military in 1968 and was 
told to come back in six months (pp. 7-8).  The veteran also 
acknowledged at the hearing having taken hypertension 
medication prior to entering service (p. 14).  In addition, 
the veteran told the January 2001 VA examiner that he was 
found to have high blood pressure prior to service and given 
medication for it.  

Based on the above, the Board finds that the veteran's 
hypertension was either noted at the time of service when 
high blood pressure readings were recorded on the pre-
induction examination, or, alternatively, if these readings 
did not constitute a notation, the evidence clearly and 
unmistakably shows that the veteran's hypertension preexisted 
service.  The high blood pressure notations, if not 
themselves notations of hypertension, when combined with the 
veteran's near contemporaneous and subsequent statements that 
he had previously been prescribed medication for hypertension 
and the manifestation of hypertension just seventeen days 
after the entry into service, constitute clear and 
unmistakable evidence that hypertension preexisted service.  
See 38 C.F.R. § 3.303(c) (2006) (manifestations of symptoms 
of chronic disease so close to date of enlistment that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof).  

Moreover, the veteran's hypertension did not worsen during 
service, but, rather, the veteran's blood pressure readings 
at the August 1970 discharge examination are 116/72 and thus 
show improvement from the higher blood pressure readings at 
and shortly after entry into service.  Additionally, there 
are also are no other notations of high blood pressure 
readings during service.  As there was no increase in 
disability during service, there is no occasion to apply the 
presumption of aggravation under 38 U.S.C.A. § 1153 (West 
2002) and 38 C.F.R. § 3.306(a) (2006).  There is thus clear 
and unmistakable evidence that the veteran's hypertension was 
not aggravated by service.  In addition, the August 2005 VA 
examiner concluded based on examination and review of the 
claims file that the veteran's hypertension preexisted 
service and there does not appear to be any aggravation of 
the hypertension by his military service.

Therefore, to the extent that hypertension was not noted at 
the time of entry into service, clear and unmistakable 
evidence demonstrates that his hypertension preexisted 
service and was not aggravated thereby, thus rebutting the 
presumption of sound condition.  The claim for service 
connection for hypertension must therefore be denied.  See 
VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 
F.3d 1089 (2004).  The Board also notes there is no claim or 
evidence of hypertension during any subsequent period of 
ACDUTRA.


Low Back Injury Residuals-New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Secretary 
must reopen a finally disallowed claim when new and material 
evidence is presented or secured with respect to that claim.  
Kightly v. Brown, 6 Vet. App. 200 (1994).  Only evidence 
presented since the last final denial on any basis will be 
evaluated, in the context of the entire record.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

The VCAA and implementing regulations revised the definition 
of what constitutes new and material evidence, and this new 
definition applies to claims, such as this petition to 
reopen, that were filed on or after August 29, 2001.  See 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).  According to the revised 38 C.F.R. § 3.156(a), 
new evidence means existing evidence not previously submitted 
to agency decisionmakers, and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence must not be cumulative or redundant of evidence 
previously on file at the time of the last denial and must 
raise a reasonable possibility of substantiating the claim.  
See 38 C.F.R § 3.156(a) (2006).

In March 2005, the Board denied the veteran's claim for 
service connection for back injury residuals.  He was 
notified of that decision and apprised of his procedural and 
appellate rights, but he did not timely appeal.  The 
unappealed March 2005 decision became final and binding based 
on the evidence then of record.  38 U.S.C.A. § 7104(a) (West 
2002); 38 C.F.R §§ 20.1100(a), 20.1104, 20.1105 (2006).  And, 
because the veteran did not appeal that decision, there must 
be new and material evidence since that decision to reopen 
this claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2006).  See also Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Board's March 2005 denial of the veteran's claim found 
that a nexus between his low back disorder had not been 
shown, in part because a VA examiner had indicated in 
December 1999 and clarified in January 2001 that the 
veteran's low back trauma that occurred during a non-ACDUTRA 
period had caused his low back degenerative joint and disc 
disease, which were not related to his subsequent ACDUTRA 
periods during which back problems were noted.  The Board 
addressed the opinion of the veteran's primary care 
physician, Dr. "D.P.", who had noted that the veteran 
"dates the onset of his back pain to injury sustained during 
active duty military" and appeared to attribute the 
veteran's low back disability to service.  The Board found 
that this opinion was based on a history provided by the 
veteran and not supported by the evidence of record.  
However, the new evidence received since the Board's March 
2005 denial included an April 2005 letter from Dr. "D.P.," 
who stated that the pertinent medical records confirm that 
the veteran was treated for back pain that began during 
service and "hence my conclusion that the patient's back 
pain was more than likely due to his military service still 
stands and is based not only on the patient's statements but 
on my review of his medical record."

The Board finds that Dr. "D.P."'s April 2005 letter 
constitutes new and material evidence because it relates to 
an unestablished fact necessary to establish the claim, i.e., 
the claimed nexus between his low back disorder and active 
service, it is neither cumulative nor redundant, and it 
raises a reasonable possibility of substantiating the claim 
because it corrects some of the deficiencies that were the 
basis of the Board's March 2005 denial of the veteran's 
claim, i.e., it clarifies that Dr. "D.P."'s opinion is 
based on a review of the veteran's medical records and that 
he believes the veteran's believes the veteran's back pain 
was more than likely due to the veteran's military service.  
The petition to reopen the claim for service connection for 
low back injury residuals must therefore be granted.

To the extent that there are still deficiencies in this 
opinion, they should have been addressed by the RO after 
reopening the claim as part of the weighing of the evidence, 
and not in denying the petition to reopen.  The issue of the 
appropriate weight to be accorded Dr. "D.P."'s opinion 
should be addressed after further clarification from Dr. 
"D.P." as to what period of active service he referred to 
in his April 2005 letter as explained in the remand portion 
of this decision.


ORDER

The claim for service connection for hypertension is denied.

The petition to reopen the claim for service connection for 
low back injury residuals is granted.  The appeal is allowed 
to this extent.


REMAND

The veteran had multiple periods of ACDUTRA after his initial 
period of active service in the Navy, and Dr. "D.P." did 
not indicate which period of ACDUTRA he was referring to in 
his opinion or why he concluded that the veteran's current 
low back disorder was related to service as opposed to the 
back injuries referred to in the March 1975 medical records 
that did not occur during ACDTRA.  Therefore, Dr. "D.P." 
should be contacted and asked to clarify his opinion, after 
which it should be determined whether the back injury 
referred to by Dr. "D.P." occurred during active service or 
a period of ACDUTRA or INACDUTRA.  See 38 U.S.C.A. §§ 
101(24), 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2005) 
(in addition to being granted for disability resulting from a 
disease contracted or an injury sustained while on active 
duty in the military, service connection may also be granted 
for disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA or injury incurred or 
aggravated while performing INACDUTRA).

In addition, although the RO's May 2005 VCAA letter both 
defined new and material and addressed the underlying claim, 
see Kent v. Nicholson, 20 Vet. App. 1 (2006), it stated that 
evidence was needed showing that the veteran's back condition 
existed from  military service to the present.  A more 
accurate statement would indicate that the veteran must show 
a nexus between his current low back disorder and a period of 
active service or ACDUTRA or INACDUTRA, and such a statement 
should be included in correspondence to the veteran on 
remand.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a new VCAA letter 
that explains he must show a nexus 
between his current low back disorder and 
active service, ACDUTRA, or INACDUTRA and 
complies with all other applicable VCAA-
related precedent.

2.  Contact Dr. "D.P." and ask him to 
explain what event or injury during 
service he believes the veteran's current 
low back disorder is related to, the date 
of such event or injury, and the reasons 
for concluding that such a relationship 
exists.

3.  Then, review the additional evidence 
and readjudicate the claim for service 
connection for low back injury residuals 
under all appropriate statutory and 
regulatory provisions and legal theories, 
including determining whether the event 
or injury to which Dr. "D.P. refers, if 
any, was during active service, ACDUTRA, 
or INACDUTRA, and weighing his opinion 
against those of the VA examiner who 
conducted the December 1999 and January 
2001 VA examinations in light of all of 
the other evidence obtained.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration after compliance 
with appropriate appellate procedures, including issuance of 
a SSOC.  No action by the veteran is required until he 
receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the requested 
development.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


